Case 2:19-cv-01764-CBM-AS Document 168 Filed 06/17/19 Page 1 of 2 Page ID #:18434




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       Andrew J. Rossman (Admitted Pro Hac Vice)
    2
       andrewrossman@quinnemanuel.com
    3  Christopher D. Kercher (Admitted Pro Hac Vice)
       christopherkercher@quinnemanuel.com
    4
      51 Madison Avenue, 22nd Floor
    5 New York, New York 10010
      Telephone: (212) 849-7000
    6
      Facsimile: (212) 443-7100
    7
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
    8
       James R. Asperger (Bar No. 83188)
    9  jimasperger@quinnemanuel.com
       Alyssa G. Olson (Bar No. 305705)
   10
       alyolson@quinnemanuel.com
   11 865 South Figueroa Street, 10th Floor
   12 Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
   13 Facsimile: (213) 443-3100
   14
      Attorneys for Defendants 3P Equity Partners, LLC, AM
   15 Ventures Management, LLC, Leonid Perelman, and
   16 Michael Fishman
   17                      UNITED STATES DISTRICT COURT
   18          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19 STM INVEST, S.À R.L., AND               CASE NO. 2:19-cv-01764-CBM-ASx
      AVENTURINE, INC.,
   20                                         PRELIMINARY INJUNCTION
                 Plaintiffs,
   21                                         APPEAL
           vs.
   22                                         Judge:             Hon. Consuelo Marshall
   23 3P EQUITY PARTNERS, LLC, AM
      VENTURES MANAGEMENT LLC,
                                              Action Filed: March 11, 2019
   24 LEONID   PERELMAN, MICHAEL
      FISHMAN, SILVER SAIL CAPITAL,           Trial Date: None Set
   25 LLC, AND DOES 1–10,
   26              Defendants.

   27
   28
                                                                 Case No. 2:19-cv-01764-CBM-ASx
                                                             PRELIMINARY INJUNCTION APPEAL
Case 2:19-cv-01764-CBM-AS Document 168 Filed 06/17/19 Page 2 of 2 Page ID #:18435




    1                                NOTICE OF APPEAL
    2        NOTICE IS HEREBY GIVEN that 3P Equity Partners LLC, AM Ventures
    3 Management, LLC, Leonid Perelman, and Michael Fishman (collectively, “3P
    4 Defendants”), defendants in the above-captioned case, appeal to the United States Court
    5 of Appeals for the Ninth Circuit from the Preliminary Injunction of the District Court
    6 entered on June 14, 2019 (Docket Nos. 166, 167) and all other orders or rulings merged
    7 or incorporated therein. A copy of the June 14, 2019 Preliminary Injunction is attached
    8 hereto as Exhibit A. A copy of the Order reflecting this Court’s explanation of the
    9 Preliminary Injunction is attached hereto as Exhibit B.
   10
   11 DATED: June 17, 2019                 QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
   12
   13
                                            By /s/ Christopher D. Kercher
   14                                         Christopher D. Kercher
   15                                         Attorneys for Defendants 3P Equity
                                              Partners LLC, AM Ventures Management,
   16                                         LLC, Leonid Perelman, and Michael
   17                                         Fishman

   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -1-                Case No. 2:19-cv-01764-CBM-ASx
                                                                PRELIMINARY INJUNCTION APPEAL
